DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the apparatus further comprising a first gas transport device at line 4. However, claim 3, from which claim 9 depends, already recites a first gas transport device. It is thus not entirely 
Claim 10 is likewise rejected due to its dependence from claim 9.

Claim 11 recites a second gas transport device at line 4. However, the claim does not previously recite a first gas transport device. It is thus not clear what is intended to be encompassed by the claim language. In particular, it is not clear if the claim language is intended to require a first gas transport device or not.
Claim 12 is likewise rejected due to its dependence from claim 11.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 8, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (US 2016/0288047 A1).

With regard to claim 1, Fukuda et al. discloses an apparatus (10) for separating a gas mixture (16) having at least two components (carbon dioxide and methane) comprising a plurality of membrane separation stages including a first stage (11), a second stage (13) and a third stage (12), the first membrane stage (11) having a first separation membrane configured to separate the gas mixture (16) into a first retentate stream (14) and a first permeate stream (15), the second membrane stage having a second gas separation membrane configured to separate the first permeate (15) into a second retentate stream (24) and a second permeate stream (20), wherein the second retentate stream (24) is placed in fluid communication with the first retentate stream (14) to form a mixed fluid stream, and the third membrane stage (12) having a third gas separation membrane configured to separate the mixed fluid stream into a third retentate stream (19) and a third permeate stream (17), wherein the third retentate stream (19) is configured to be withdrawn as a product (see paragraph [0091]) at Fig. 1, the abstract and paragraphs [0060]-[0071] and [0091].

	With regard to claims 2-4 and 8, Fukuda et al. discloses a gas source (biogas, see paragraph [0091]) comprising the gas mixture, the gas source configured to be in fluid communication with the first membrane stage, a first transport device (compressor 21) having a suction side and a discharge side, wherein the suction side is connected to an inlet gas line (16) that places the gas source in fluid communication with the first gas transport device, wherein the discharge side is connected to a feed gas line (16) that places the first gas transport device in fluid communication with the first membrane stage (11), wherein the third permeate stream (17) of the third membrane stage (12) is recycled and provided to the inlet gas line, and wherein the first, second and third gas separation membranes have a selectivity of carbon dioxide/methane of 11, 13 or 27 (see Table 2 at paragraph [0102]) at Fig. 1, Table 2 and paragraphs [0064] and [0091].

	With regard to claim 15, Fukuda et al. discloses a process for separating a gas mixture (16) having two or more components (carbon dioxide and methane) comprising feeding the gas mixture to a 

	With regard to claim 16, Fukuda et al. discloses an apparatus (10’) for separating a gas mixture (16) having at least two components (carbon dioxide and methane) comprising a plurality of membrane separation stages including a first stage (11), a second stage (13) and a third stage (12), the first membrane stage (11) having a first separation membrane configured to separate the gas mixture (16) into a first retentate stream (14) and a first permeate stream (15), the second membrane stage having a second gas separation membrane configured to separate the first permeate (15) into a second retentate stream (26) and a second permeate stream (20), and the third membrane stage (12) having a third gas separation membrane configured to separate the first retentate stream into a third retentate stream (19) and a third permeate stream (17), wherein the second retentate stream (26) is placed in fluid communication with the third retentate stream (19) to form a mixed retentate stream (19b) at Fig. 3, the abstract and paragraphs [0091]-[0095].

7.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeo et al. (US 2016/0346727 A1).
	Yeo et al. discloses an apparatus (300) for separating a gas mixture (101) having at least two components (combustion gas) comprising a plurality of membrane separation stages including a first stage (104), a second stage (113) and a third stage (106), the first membrane stage (104) having a first separation membrane configured to separate the gas mixture (101) into a first retentate stream (105) and a first permeate stream (110), the second membrane stage having a second gas separation membrane .

8.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2018/0207577 A1).
Gu et al. discloses a process for separating a gas mixture having two or more components comprising feeding the gas mixture (1) to a first membrane separation stage (M1), wherein the first membrane separation stage separates the gas mixture (1) into a first retentate stream (2’) and a first permeate stream (3’), separating the first permeate stream (3’) into a second retentate stream (2’’) and a second permeate stream (3’’) using a second membrane separation stage (M2), and feeding the second retentate stream (2’’) of the second membrane separation stage (M2) into the first retentate stream (2’) of the first membrane separation stage to form a mixed fluid stream (2) at Fig. 2 and the abstract.

9.	Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cnop et al. (US 2019/0184332 A1).
.

10.	Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensvold et al. (US 2019/0046922 A1).
Jensvold et al. discloses an apparatus for separating a gas mixture (1) having at least two components (oxygen and nitrogen) comprising a plurality of membrane separation stages including a first stage (Stage 1), a second stage (Stage 3) and a third stage (Stage 2), the first membrane stage having a first separation membrane (13) configured to separate the gas mixture (1) into a first retentate stream (5) and a first permeate stream (4), the second membrane stage having a second gas separation membrane configured to separate the first permeate (4) into a second retentate stream (11) and a second permeate stream (10), and the third membrane stage having a third gas separation membrane configured to separate the first retentate stream into a third retentate stream (8) and a third permeate stream (7), wherein the second retentate stream (8) is placed in fluid communication with the third retentate stream (via sweep gas conduit 9) to form a mixed retentate stream at Fig. 1, the abstract, and paragraphs [0033]-[0040].

	Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2016/0288047 A1) in view of Diaz et al. (US 2011/0009684 A1).

	With regard to claims 5 and 6, Fukuda et al. further discloses a second gas transport device (compressor 22) having a suction side connected to the first permeate stream (15) and a discharge side connected to the second membrane separation stage (13), wherein the first and second gas transport devices are compressors at Fig. 1 and paragraphs [0064]-[0067].
	Fukuda et al. does not disclose the second gas transport device (22) being located in the second retentate stream (24).
	Diaz et al. discloses a multi-stage membrane separation apparatus wherein a compressor is either located in the first permeate stream (at 5) or in the second retentate stream (at 9) at Fig. 1 or paragraph [0037].
	It would have been obvious to one of ordinary skill in the art to locate the second gas transport device of Fukuda et al. in the second retentate stream instead of in the first permeate stream in that such are recognized in the art as alternate locations for a compressor, as taught by Diaz et al. at paragraph [0037]. Furthermore, one or ordinary skill in the art would have recognized that locating the compressor in the second retentate stream would allow a smaller compressor to be used since the gas that exits as the second permeate stream would not need to be subject to compression.

	With regard to claim 7, Fukuda et al. discloses the first gas transport device being larger than the second gas transport device (i.e. using more power for the same pressure boost) at Table 1 at paragraph [0102].

	However, it would have been obvious to one of ordinary skill in the art to provide gas transport devices meeting the recited ratio when the second retentate stream has a much lower flowrate than the feed stream as part of routine design considerations. For example, when the biogas of Fukuda et al. contains considerable carbon dioxide content, a considerable amount of gas will exit as the second permeate and will not be directed to the second gas transport device.	Alternatively, the Fukuda et al. reference teaches the second compressor being smaller than the first compressor (as discussed above). Thus the prior art range for mass flowrate through the compressors is seen as being less than 1:1. This range is seen as overlapping the instantly claimed range and a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05. The Examiner further notes that the size of the second compressor is seen as being recognized as a result effective variable since it affects power consumption.

13.	Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2016/0288047 A1) in view of Ungerank et al. (US 2015/0336046 A1).
	Fukuda et al. does not disclose a measuring device configured to acquire one or more process parameters associated with the feed/inlet gas line or the third retentate stream, a controller in electrical communication with the first gas transport device and the measuring device and executing a stored program to adjust a speed of rotation of the first gas transport device in response to a change in the one or more process parameters.
	 Ungerank et al. discloses a multi-stage membrane gas separation apparatus comprising a measuring device configured to acquire one or more parameters associated with the feed/inlet gas line (see paragraph [0080]) or a third retentate stream (20b), a controller (see paragraph [0073]) in electrical communication with the first gas transport device and the measuring device and executing a stored program to adjust a speed of rotation (via 24) of the first gas transport device in response to a change in 
	It would have been obvious to one of ordinary skill in the art to incorporate measuring device and controller of Ungerank et al. into the apparatus of Fukuda et al. to provide the ability to vary plant output, as suggested by Ungerank et al. at paragraph [0070].

14.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2016/0288047 A1) in view of Diaz et al. (US 2011/0009684 A1), and further in view of Ungerank et al. (US 2015/0336046 A1).
	Fukuda et al. and Diaz et al. do not disclose a measuring device configured to acquire one or more process parameters associated with the first retentate stream, a controller in electrical communication with the first gas transport device and the measuring device and executing a stored program to adjust a speed of rotation of the first gas transport device in response to a change in the one or more process parameters.
	 Ungerank et al. discloses a multi-stage membrane gas separation apparatus comprising a measuring device configured to acquire one or more parameters associated with the first retentate stream (20a), a controller (see paragraph [0073]) in electrical communication with the first gas transport device and the measuring device and executing a stored program to adjust a speed of rotation (via 24) of the first gas transport device in response to a change in the one or more process parameters, wherein the measuring device includes a flowrate measuring device and/or a composition measuring device ( see paragraphs [0074]-[0075]) at Fig. 1, the abstract and paragraphs [0059], [0064] and [0070]-[0081].
	It would have been obvious to one of ordinary skill in the art to incorporate measuring device and controller of Ungerank et al. into the apparatus of Fukuda et al. and Diaz et al. to provide the ability to vary plant output, as suggested by Ungerank et al. at paragraph [0070].

Allowable Subject Matter

15.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	The following is a statement of reasons for the indication of allowable subject matter: 

The prior art made of record does not teach or fairly suggest the apparatus of claim 17 wherein the second retentate stream is split into a first continuing stream and a second continuing stream, wherein the first continuing stream is placed in fluid communication with the first retentate stream and the second continuing stream is placed in fluid communication with the third retentate stream to form the mixed retentate stream.
Claims 18-20 likewise contain allowable subject matter due to their dependence from 
claim 17.

Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 23, 2021